Exhibit 99.1 FOR IMMEDIATE RELEASE DGT HOLDINGS REPORTS FISCAL 2FINANCIAL RESULTS New York, NY – December 10, 2012 – DGT Holdings Corp. (OTCBB: DGTC) (“DGT Holdings” or the “Company”) today reported financial results for its fiscal 2013 first quarter ended October 27, 2012. FINANCIAL PRESENTATION The Company sold its Power Conversion Business on August 16, 2012 and sold its Medical Systems Group on November 3, 2011.The Company’s operationscurrently consist of a real estate business.The Company’s focus is on capital redeployment and identification of new profitable operations to redeploy its existing working capital and maximize the use of its net operating loss carryforwards. The operating results for the Power Conversion Business and for the Medical Systems Group, as well as the gains on disposals of such units, are reported as discontinued operations for all periods presented.Continuing operations consist of the real estate business as well as the costs incurred in capital redeployment activites and general and administrative expenses. FINANCIAL RESULTS Revenue from continuing operations for the first fiscal quarter of 2013, consisting of rental income on the Company’s real estate, was $189,000.Cost of sales, consisting of depreciation and rental-related costs, were $76,000. There was no revenue or cost of sales from continuing operations in the first fiscal quarter of 2013. The loss from continuing operations for the first fiscal quarter of 2013 was $570,000, as compared to a loss from continuing operations of $620,000 for the first fiscal quarter of 2012. The loss from discontinued operations for the first fiscal quarter of 2013 was $344, 000 as compared to income from discounted operations of $820,000 in the first fiscal quarter of 2012. The gain on the sale of discontinued operations reported in the first fiscal quarter of 2013 was $8,795,000.The gain was recorded on the sale of the Power Conversion Business. There were no disposals in the first quarter of 2012. Net income for the first quarter of fiscal 2013 was $7,881,000 or $2.04 per share.Net income for the first quarter of fiscal 2012 was $200,000 or $0.05 per share. FINANCIAL CONDITION DGT Holdings’ working capital at October 27, 2012was $55,034,000 which included $22,720,000 of cash and $33,160,000 of investments held for sale. The cash and marketable securities balance, net of debt, is $53,540,000, or $13.88 per share. DGT Holdings Corp. December 10, 2012
